United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Charles, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2090
Issued: June 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 16, 2010 merit decision denying her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury while in the performance of
duty on December 2, 2008.
FACTUAL HISTORY
On May 1, 2009 appellant, a 40-year-old city letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on December 2, 2008 she sustained an injury to her muscles and
nerves on the right side from her buttocks down to her feet as a result of lifting a package
1

5 U.S.C. § 8101 et seq.

weighing over 10 pounds. She stated that she asked for help and “was told to do it.”2 The
employing establishment controverted the claim, noting that appellant did not report the alleged
incident until she filed her claim form.
On May 12, 2009 the Office notified appellant that the evidence submitted was
insufficient to establish her claim and advised her to provide, within 30 days, additional
documentation, including a firm diagnosis and a physician’s opinion as to how her injury
resulted in the diagnosed condition. It asked her to provide a detailed description as to how the
injury occurred, including the cause of the injury, statements from any witnesses or other
documentation supporting her claim and the reason she delayed seeking medical treatment.
Appellant submitted December 15, 2008 emergency room records from Christus
St. Patrick Hospital. Dr. John Burton, Board-certified in the field of family medicine, indicated
that appellant’s chief complaint was right hip pain. Nursing notes reflected that appellant
complained of burning and numbness in the right leg. Appellant had an old injury in the right
leg, but the pain had worsened over the previous several days.
In a February 9, 2009 report, Dr. Sandra D.M. Bruno, a Board-certified internist, stated
that appellant was originally injured on July 25, 2008. On December 8, 2008 appellant reported
that her supervisor instructed her to lift items at work which exceeded her weight restrictions,
resulting in increased pain and a subsequent decline in functional status. In an accompanying
duty status report, Dr. Bruno indicated that appellant was disabled from performing her
employment duties.
On June 2, 2009 appellant stated that, on the date in question, she was working limited
duty. Her supervisor refused her request to assist her in lifting a package weighing between
50 and 60 pounds. Instead, the supervisor gave appellant a direct order to handle and deliver the
package. Appellant lifted the package, placed it in a cart, pushed the cart to a jeep and placed the
package into the jeep. Upon delivering the package, she lifted the package from the jeep.
Appellant alleged that her injury was aggravated because her medical restrictions were not
followed.
In a merit decision dated June 22, 2009, the Office denied appellant’s claim. It found that
the evidence was insufficient to establish that the claimed event occurred as alleged or that she
had a diagnosed condition which could be connected to the claimed event.
On January 13, 2010 appellant requested reconsideration.
In a November 17, 2009 letter, Dr. Bruno stated that appellant developed piriformis
syndrome as a result of a July 25, 2008 injury. Appellant returned to work with a 10-pound
lifting restriction.
On October 22, 2008 she informed Dr. Bruno that the employing
establishment had overworked her on the preceding weekend and that she missed work due to
increased leg pain. Appellant further related that on December 2, 2008 her supervisor instructed
2

Appellant has filed five previous traumatic injury claims: File No. xxxxxx667 (DOI July 7, 2002); File No.
xxxxxx699 (DOI April 24, 2003); File No. xxxxxx742 (DOI September 1, 2005); File No. xxxxxx211 (DOI June 5,
2008); and File No. xxxxxx657 (DOI July 5, 2008), which was accepted for neck and lumbar sprains.

2

her to lift an item weighing more than 10 pounds. Dr. Bruno stated that on December 8, 2008
she saw appellant “reinjured” with increased pain in her right buttock radiating down her right
leg with every step she took.
On December 8, 2009 appellant stated that she was reinjured on the job on December 2,
2008 when she lifted a heavy package in violation of her work restrictions. After delivering the
package, she returned to the employing establishment and went directly to Supervisor Shelby
Fruge’s office and told him that she “was hurting.” Mr. Fruge reportedly told appellant that there
was nothing wrong with her and that she would be disciplined if she called in sick.
In a March 2, 2010 statement, Supervisor Fruge indicated that on the date in question
appellant was working with restrictions. He denied instructing her to deliver a package in
violation of her restrictions. Mr. Fruge stated that appellant asked to take leave without pay to
attend a friend’s funeral, because she had no available leave balance. After the supervisor denied
her request, appellant called in sick for the day she requested and did not return for two months.
By decision dated March 16, 2010, the Office denied modification of its June 22, 2009
decision on the grounds that she had failed to establish fact of injury.
LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, “arising out of and in the
course of employment.”4
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.5 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” namely, he
must submit sufficient evidence to establish that he experienced a specific event, incident or

3

5 U.S.C. § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum,
1 ECAB 1 (1947).
5

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

3

exposure occurring at the time, place and in the manner alleged and that such event, incident or
exposure caused an injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a traumatic injury to her right lower extremity on December 2, 2008. Appellant’s
presentation of the facts is not supported by the evidence of record and does not establish her
allegation that a specific incident occurred on the date in question.11 Moreover, there are
inconsistencies in the evidence which cast serious doubt on the validity of her claim.
6

See Paul Foster, 56 ECAB 208 (2004). See also Tracey P. Spillane, 54 ECAB 608 (2003) Betty J. Smith,
54 ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q), (ee).
7

See Betty J. Smith, id.

8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

John W. Montoya, 54 ECAB 306 (2003).

11

See Dennis M. Mascarenas, supra note 9.

4

Appellant initially reported on her May 1, 2009 CA-1 form that she sustained an injury to
her muscles and nerves on the right side from her buttocks down to her feet as a result of lifting a
package weighing over 10 pounds on December 2, 2008. She provided no detailed account of
the incident, as required in a traumatic injury claim. Appellant subsequently testified that her
supervisor refused her request to assist her in lifting a package weighing between 50 and 60
pounds. Instead, the supervisor gave her a direct order to handle and deliver the package.
Appellant lifted the package, placed it in a cart, pushed the cart to a jeep, placed the package into
the jeep. Upon delivering the package, she lifted the package from the jeep. Appellant alleged
that her injury was aggravated because her medical restrictions were not followed. Her
allegations are vague, however, and do not relate with specificity the circumstances, the time or
the exact and immediate consequences of the injury (e.g., whether she experienced pain with any
particular movement, whether she fell, whether she was unable to continue walking, whether she
cried out).
Appellant’s subsequent course of action also fails to support her claim. She did not seek
medical treatment for six days following the alleged incident. Moreover, appellant delayed
nearly five months in filing her traumatic injury claim. She provided no statements to
corroborate her claim from anyone who either witnessed or to whom she immediately reported
the incident. Appellant alleges that she immediately informed her supervisor of the incident.
The employing establishment, however, denied her allegation and controverted the claim. The
Board notes that appellant did not claim to have informed her supervisor of the incident until
December 8, 2009, following the initial denial of her claim and one year after the claimed event.
Appellant’s claim is further undermined by inconsistencies in the evidence. In her Form
CA-1, she alleged that she injured her right lower extremity when she lifted a package on
December 2, 2008. On December 15, 2008, however, appellant informed the emergency room
staff that she had an old injury in the right leg, but the pain had worsened over the previous
several days. The hospital records do not contain any reference to the claimed December 2, 2008
incident.
Appellant has failed to establish fact of injury. She did not submit sufficient evidence to
establish that she experienced the alleged employment incident at the time, place or in the
manner alleged or that it caused her condition. Therefore, the Board finds that appellant has not
met her burden of proof to establish that she sustained an injury in the performance of duty on
December 2, 2008.12
On appeal, appellant contends that there is no evidence to support the employing
establishment’s version of the facts. She stated that Supervisor Fruge was terminated for
falsifying documents. As noted, it is appellant’s burden to establish that she sustained an injury
in the performance of duty. For reasons stated, the Board finds that she failed to meet that
burden. Additionally, there is no evidence of record supporting appellant’s statements about
Supervisor Fruge or showing how the alleged behavior might be relevant to the issue in this case.

12

As appellant failed to establish that the claimed event occurred as alleged, it is not necessary to discuss the
probative value of medical evidence. Id.

5

CONCLUSION
Appellant has not met her burden of proof to establish that she sustained a traumatic
injury to her right lower extremity in the performance of duty on December 2, 2008.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

